DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, the claims were rejected paragraph 112.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejection. 
3.	Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive in view of the amendments.  
4.	Applicant’s argument that the prior art fails to teach the amended limitations of removing metallic contaminants is not persuasive.  Since Zhang teaches removal of the adhesive (para 0025-0026) and that the surface of the wafer to which the carrier was adhered can be metallic (para 0020), it is reasonably expected to one of ordinary skill in the art that the contaminants removed by the present combination of Zhang and Bergman can be that of organic adhesives and metallic contaminants.   
5.	Applicant’s argument that the prior art fails to teach new claims 26-27 is not persuasive.  New claim 26 is similar to claim 1 which is also taught by the combination of Zhang and Bergman.  The limitation regarding ashed adhesive is taught within Zhang (para 0024), thus it teaches the claim.  Regarding claim 27, the limitation of undercutting is broadly interpreted.  Since the specification of the applicant suggests it as chemistry undercutting to remove the contaminants, the prior art which also dissolves the removes the contaminants reads on this claim language.  
6.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., surface process, perimeter of workpiece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The argument that Zhang uses cleaning techniques different from the invention is not persuasive since the claim does not limit which area of the workpiece is being targeted.  
Applicants argument that the prior art fails to teach claim 21 as amended is not persuasive.  Zhang teaches the nozzles can also be arranged towards the upper side of the workpiece (para 0023) and that Adib teaches that it is known to supply hydrogen peroxide and ammonium hydroxide to a carrier (para 0072) in order to effectively clean the carrier and to prepare it for further processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Zhang and Bergman to flip the glass carrier over into a position wherein the surface is up-facing for using other cleaning treatments as suggested by Bergman  such as rinsing and drying and to apply hydrogen peroxide and ammonium hydroxide onto the surface as taught by Adib in order to effectively clean the carrier and to prepare it for further processing.   
Claim Objections
7.	Claims 2-3, 5-10, 12-17, and 22-25 have been objected to because of the following informalities:  These claims recite “The method of claim X wherein”.  “X” is referred to the claim number these claims are dependent upon.  However, a comma missing between the claim number and “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
10.	Claim 7 as amended now recites that the ozone is provided as a mixture with the sulfuric acid.  However, claim 7 depends from claim 6 which provides the ozone into the chamber as a dry gas.  How can ozone be provided as a dry gas and also a mixture with sulfuric acid?  The specification/disclosure is silent as to how this can happen? 
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 7 as amended now recites that the ozone is provided as a mixture with the sulfuric acid.  However, claim 7 depends from claim 6 which provides the ozone into the chamber as a dry gas.  How can ozone be provided as a dry gas and also a mixture with sulfuric acid?  These appear to be two separate species.  For examination purposes, claim 7 will depend upon claim 1.    
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 1-3, 5-7, 10 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG Pub U.S 2018/0269077) and further in view of Bergman et al. (PG Pub U.S 2003/0205254).
17.	Regarding claim 1, Zhang teaches a semiconductor manufacturing method (abstract and para 0024), comprising: adhering a semiconductor wafer (104) to a glass carrier (102) (para 0019 and 0021) with an organic adhesive (106) (para 0019 and 0022); processing the adhered semiconductor wafer in one or more subsequent processing steps (para 0024); removing the adhered semiconductor wafer from the glass carrier (para 0024-0025). 
18.	Although Zhang also teaches cleaning the glass carrier after removing it from the semiconductor wafer using a liquid spray nozzle system (para 0024 and 0033), Zhang fails to specifically teach placing the glass carrier into a process chamber; applying sulfuric acid to a surface of the glass carrier; and providing ozone gas into the process chamber, the ozone diffusing through the sulfuric acid to the surface to remove contaminants from the surface of the glass carrier.  However, Bergman also teaches a method for cleaning workpieces (abstract) such as a glass workpiece (para 0039) wherein it is known to place the workpiece into a process chamber (para 0021 and 0030, figs 1-3); apply sulfuric acid to a surface of the workpiece (para 0030-0031 and 0040; spraying sulfuric acid instead of deionized water); and provide ozone gas into the process chamber (para 0033), the ozone diffusing through the sulfuric acid to the surface (para 0034) in order to effectively remove contaminants from the surface of the workpiece (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cleaning process steps of Bergman for that of Zhang such that it includes placing the glass carrier of Zhang into a process chamber; applying sulfuric acid to a surface of the glass carrier; and providing ozone gas into the process chamber, the ozone diffusing through the sulfuric acid to the surface as taught by Bergman in order to effectively remove contaminants from the surface of the glass carrier. 
19.	Since Zhang teaches removal of the adhesive (para 0025-0026) and that the surface of the wafer to which the carrier was adhered can be metallic (para 0020), it is reasonably expected to one of ordinary skill in the art that the contaminants removed by the present combination of Zhang and Bergman can be that of organic adhesives and metallic contaminants.   
20.	Regarding claim 2, the present combination of Zhang and Bergman fails to specifically teach heating the sulfuric acid to 70 to 130°C.  However, Bergman teaches that the temperature of the cleaning liquid (sulfuric acid) is a result effective variable.  The cleaning liquid temperature affects the surface reaction rate for removal of foreign matter on the surface (para 0028-0029) (e.g. elevated temperatures accelerate the surface reactions for foreign matter removal).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature to heat the sulfuric acid for the predictable result of achieving the desired surface reaction rate to remove foreign matter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature of the sulfuric acid such that it is heated to 70 to 130°C in order to achieve the desired accelerated surface reaction rate to remove foreign matter. See MPEP 2144.05 II. 
21.	Regarding claim 3, the present combination of Zhang and Bergman teaches rotating the glass carrier at 300 to 1500 rpm (para 0033 of Bergman) (reads on 100 to 2000 rpm) and spraying the heated sulfuric acid onto the glass carrier (para 0033 and 0040, using sulfuric acid instead of deionized water). A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
22.	But the present combination of Zhang and Bergman fails to teach wherein the sulfuric acid forms a liquid boundary layer having a thickness of 1 to 3 mm.  However, Bergman teaches that the liquid boundary layer thickness is a result effective variable.  The liquid boundary layer thickness affects diffusion ability of the ozone and removal rate of foreign matter on the surface (para 0029 and 0033) (e.g. decreasing the liquid boundary layer increases the diffusion ability of ozone and thus increases the removal rate of foreign matter from the surface).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate liquid boundary layer thickness for the predictable result of achieving the desired diffusion ability of the ozone and removal rate of foreign matter.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize the liquid boundary layer having a thickness such that it is between 1 to 3 mm in order to increase the diffusion ability of ozone and thus increase the removal rate of foreign matter. See MPEP 2144.05 II. 
23.	Regarding claim 5, the present combination of Zhang and Bergman teaches wherein the surface is down-facing (para 0023 of Bergman). 
24.	Regarding claim 6, the present combination of Zhang and Bergman teaches the ozone is provided into the process chamber as a dry gas (para 0033 and 0036-0037 of Bergman; ozone directly sprayed into the chamber reads on provided as a dry gas).
25.	Regarding claim 7, the present combination of Zhang and Bergman teaches the ozone is provided into the process chamber as a mixture with sulfuric acid (abstract, para 0023, 0033, and 0040 of Bergman).
26.	Regarding claim 10, the present combination of Zhang and Bergman teaches wherein no hydrogen peroxide is used (no recitation of hydrogen peroxide in cleaning process in Zhang and Bergman reads on no hydrogen peroxide is used).
27.	Regarding claim 26, Zhang teaches a semiconductor manufacturing method, (abstract and para 0024), comprising: forming a workpiece by adhering a semiconductor wafer (104) to a glass carrier (102) with an organic adhesive (106); processing the semiconductor workpiece in one or more subsequent processing steps (para 0024), the processing ashing the organic adhesive (para 0024), 
28.	Although Zhang also teaches cleaning the glass carrier after removing it from the semiconductor wafer using a liquid spray nozzle system (para 0024 and 0033), Zhang fails to teach placing the workpiece into a process chamber, providing ozone gas into the process chamber and providing a layer of sulfuric acid on top surface of the workpiece, the ozone gas diffusing through the layer of sulfuric acid, the ozone gas and the sulfuric acid chemically reacting with the ashed organic adhesive to release the semiconductor wafer from the glass carrier; and the ozone gas and the sulfuric acid removing the ashed organic adhesive and metals from the glass carrier.  However, Bergman also teaches a method for cleaning workpieces (abstract) such as a glass workpiece (para 0039) wherein it is known to place the workpiece into a process chamber (para 0021 and 0030, figs 1-3); providing ozone gas into the chamber (para 0034), providing a layer of sulfuric acid on top surface of the workpiece (para 0030-0031 and 0040), the ozone gas diffusing through the layer of sulfuric acid (para 0034), the ozone gas and the sulfuric acid chemically reacting with the ashed organic adhesive to remove contaminants (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cleaning process steps of Bergman for that of Zhang such that it includes placing the glass carrier of Zhang into a process chamber; applying sulfuric acid to a surface of the glass carrier; and providing ozone gas into the process chamber, the ozone diffusing through the sulfuric acid to the surface as taught by Bergman in order to effectively remove contaminants from the surface of the glass carrier and to release the semiconductor wafer from the glass carrier; and the ozone gas and the sulfuric acid removing the ashed organic adhesive.  
29.	Since Zhang teaches removal of the adhesive (para 0025-0026) and that the surface of the wafer to which the carrier was adhered can be metallic (para 0020), it is reasonably expected to one of ordinary skill in the art that the contaminants removed by the present combination of Zhang and Bergman can be that of ashed organic adhesives and metallic contaminants.   
30.	Regarding claim 27, the present combination of Zhang and Bergman teaches wherein the ashed organic adhesive is lifted or peeled off of the glass carrier (para 0024-0025 of Zhang) via the ozone gas and the sulfuric acid (para 0034 of Bergman) by undercutting it (implicitly taught since the technique used by Bergman is used to remove adhesive of Zhang, thus reading on undercutting it).  
31.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG Pub U.S 2018/0269077) and Bergman et al. (PG Pub U.S 2003/0205254) and further in view of Adib et al. (PG Pub U.S 2017/0036419).
32.	Regarding claim 8, the present combination of Zhang and Bergman teaches rinsing the surface with deionized water (para 0035 of Bergman), and drying the glass carrier (para 0035 of Bergman) but fails to specifically teach flipping the glass carrier over into a position wherein the surface is up-facing and applying hydrogen peroxide onto the surface.  However, Zhang teaches the nozzles can also be arranged towards the upper side of the workpiece (para 0023) and that Adib teaches that it is known to supply hydrogen peroxide to a carrier (para 0072) in order to effectively clean the carrier and to prepare it for further processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Zhang and Bergman to flip the glass carrier over into a position wherein the surface is up-facing for using other cleaning treatments as suggested by Bergman  such as rinsing and drying and to apply hydrogen peroxide onto the surface as taught by Adib in order to effectively clean the carrier and to prepare it for further processing.   
33.	Regarding claim 9, the present combination of Zhang, Bergman, and Adib teaches providing ammonium hydroxide onto the surface in combination with the hydrogen peroxide (para 0072 of Adib).
34.	Claims 12-14, 17, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG Pub U.S 2018/0269077) and Bergman et al. (PG Pub U.S 2003/0205254) and further in view of Hiner et al. (PG Pub U.S 2017/0271307).
35.	Regarding claim 12, the present combination of Zhang and Bergman teaches wherein the ozone diffuses through the sulfuric acid to the surface of the glass carrier (para 0034 of Bergman), the sulfuric acid and the ozone chemically reacting with the organic adhesive to remove the organic adhesive from the glass carrier (para 0034 of Bergman); but fails to further teach reusing the glass carrier by attaching a second semiconductor wafer to the glass carrier.  However, Hiner teaches it is known to clean a carrier and then reuse it (para 0098) in order to save cost and resources.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Zhang and Bergman to reuse the glass carrier by attaching a second semiconductor wafer to the glass carrier as suggested by Hiner in order to save cost and resources.  
36.	Regarding claim 13, the present combination of Zhang, Bergman and Hiner teaches wherein the organic adhesive is ashed in the one or more subsequent processing steps (para 0024 of Zhang).
37.	Regarding claim 14, the present combination of Zhang, Bergman and Hiner teaches wherein the organic adhesive is on a down-facing surface of the glass carrier (para 0023 of Bergman; underside surface with foreign matter to be removed is cleaned) and the sulfuric acid is sprayed at least partially vertically upward onto the down-facing surface (para 0023 and figs 1-3 of Bergman).
38.	Regarding claim 17, the present combination of Zhang, Bergman and Hiner teaches placing the glass carrier on a rotor (30) in the process chamber (para 0022 of Bergman), the rotor having a plurality of fingers (25) holding the glass carrier on the rotor while allowing the glass carrier to move relative to the rotor (para 0022 and 0035 of Bergman).  
39.	Regarding claim 21, Zhang teaches a semiconductor manufacturing method (abstract and para 0024), comprising: adhering a thinned semiconductor wafer (104) to a glass carrier (102) (para 0019 and 0021) with an organic adhesive (106) (para 0019 and 0022); processing the adhered thinned semiconductor wafer in one or more subsequent processing steps (para 0024); removing the adhered thinned semiconductor wafer from the glass carrier (para 0024-0025). 
40.	Although Zhang also teaches cleaning the glass carrier after removing it from the semiconductor wafer using a liquid spray nozzle system (para 0024 and 0033), Zhang fails to specifically teach placing the glass carrier into a process chamber; applying sulfuric acid to a surface of the glass carrier; and providing ozone gas into the process chamber as a dry gas, the ozone diffusing through the sulfuric acid to the surface to remove contaminants from the surface of the glass carrier.  However, Bergman also teaches a method for cleaning workpieces (abstract) such as a glass workpiece (para 0039) wherein it is known to place the workpiece into a process chamber (para 0021 and 0030, figs 1-3); apply sulfuric acid to a surface of the workpiece (para 0030-0031 and 0040; spraying sulfuric acid instead of deionized water); and provide ozone gas into the process chamber as a dry gas (para 0033), the ozone diffusing through the sulfuric acid to the surface (para 0034) in order to effectively remove contaminants from the surface of the workpiece (para 0034).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cleaning process steps of Bergman for that of Zhang such that it includes placing the glass carrier of Zhang into a process chamber; applying sulfuric acid to a surface of the glass carrier; and providing ozone gas into the process chamber, the ozone diffusing through the sulfuric acid to the surface as taught by Bergman in order to effectively remove contaminants from the surface of the glass carrier. 
41.	The present combination of Zhang and Bergman fails to specifically teach heating the sulfuric acid to 70 to 130°C.  However, Bergman teaches that the temperature of the cleaning liquid (sulfuric acid) is a result effective variable.  The cleaning liquid temperature affects the surface reaction rate for removal of foreign matter on the surface (para 0028-0029) (e.g. elevated temperatures accelerate the surface reactions for foreign matter removal).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate temperature to heat the sulfuric acid for the predictable result of achieving the desired surface reaction rate to remove foreign matter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the temperature of the sulfuric acid such that it is heated to 70 to 130°C in order to achieve the desired accelerated surface reaction rate to remove foreign matter. See MPEP 2144.05 II. 
42.	The present combination of Zhang and Bergman teaches rotating the glass carrier at 300 to 1500 rpm (para 0033 of Bergman) (reads on 100 to 2000 rpm) and spraying the heated sulfuric acid onto the glass carrier (para 0033 and 0040, using sulfuric acid instead of deionized water). A prima facie case of obviousness exists because the range disclosed by the prior art overlaps the claimed range.  See MPEP 2144.05 I.        
43.	But the present combination of Zhang and Bergman fails to teach wherein the sulfuric acid forms a liquid boundary layer having a thickness of 1 to 3 mm.  However, Bergman teaches that the liquid boundary layer thickness is a result effective variable.  The liquid boundary layer thickness affects diffusion ability of the ozone and removal rate of foreign matter on the surface (para 0029 and 0033) (e.g., decreasing the liquid boundary layer increases the diffusion ability of ozone and thus increases the removal rate of foreign matter from the surface).  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate liquid boundary layer thickness for the predictable result of achieving the desired diffusion ability of the ozone and removal rate of foreign matter.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize the liquid boundary layer having a thickness such that it is between 1 to 3 mm in order to increase the diffusion ability of ozone and thus increase the removal rate of foreign matter. See MPEP 2144.05 II. 
44.	The present combination of Zhang and Bergman fails to further teach reusing the glass carrier by attaching a second semiconductor wafer to the glass carrier.  However, Hiner teaches it is known to clean a carrier and then reuse it (para 0098) in order to save cost and resources.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Zhang and Bergman to reuse the glass carrier by attaching a second semiconductor wafer to the glass carrier as suggested by Hiner in order to save cost and resources.  
45.	The present combination of Zhang, Bergman and Hiner teaches rinsing the surface with deionized water (para 0035 of Bergman), and drying the glass carrier (para 0035 of Bergman) but fails to specifically teach flipping the glass carrier over into a position wherein the surface is up-facing and applying hydrogen peroxide and ammonium hydroxide onto the surface.  However, Zhang teaches the nozzles can also be arranged towards the upper side of the workpiece (para 0023) and that Adib teaches that it is known to supply hydrogen peroxide and ammonium hydroxide to a carrier (para 0072) in order to effectively clean the carrier and to prepare it for further processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Zhang and Bergman to flip the glass carrier over into a position wherein the surface is up-facing for using other cleaning treatments as suggested by Bergman  such as rinsing and drying and to apply hydrogen peroxide and ammonium hydroxide onto the surface as taught by Adib in order to effectively clean the carrier and to prepare it for further processing.   
46.	Regarding claim 24, the present combination of Zhang, Bergman, and Hiner teaches placing the glass carrier on a rotor (30) in the process chamber (para 0022 of Bergman), the rotor having a plurality of fingers (25) holding the glass carrier on the rotor while allowing the glass carrier to move relative to the rotor (para 0022 and 0035 of Bergman). 
47.	Regarding claim 25, the present combination of Zhang, Bergman and Hiner teaches wherein the organic adhesive is ashed in the one or more subsequent processing steps (para 0024 of Zhang).
48.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG Pub U.S 2018/0269077), Bergman et al. (PG Pub U.S 2003/0205254) and Hiner et al. (PG Pub U.S 2017/0271307) and further in view of Adib et al. (PG Pub U.S 2017/0036419).
49.	Regarding claim 15, the present combination of Zhang, Bergman, and Hiner teaches rinsing the surface with deionized water (para 0035 of Bergman), and drying the glass carrier (para 0035 of Bergman) but fails to specifically teach flipping the glass carrier over into a position wherein the surface is up-facing and applying hydrogen peroxide onto the surface.  However, Zhang teaches the nozzles can also be arranged towards the upper side of the workpiece (para 0023) and that Adib teaches that it is known to supply hydrogen peroxide to a carrier (para 0072) in order to effectively clean the carrier and to prepare it for further processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of Zhang, Bergman, and Hiner to flip the glass carrier over into a position wherein the surface is up-facing for using other cleaning treatments as suggested by Bergman such as rinsing and drying and to apply hydrogen peroxide onto the surface as taught by Adib in order to effectively clean the carrier and to prepare it for further processing.   
50.	Regarding claim 16, the present combination of Zhang, Bergman, Hiner fails to teach providing ammonium hydroxide onto the surface in combination with hydrogen peroxide. However, Adib also teaches method of cleaning a carrier wherein it is known to provide  
ammonium hydroxide onto the surface in combination with the hydrogen peroxide (para 0072) in order to effectively clean the carrier.  Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention for the present combination of Zhang, Bergman, and Hiner to provide ammonium hydroxide onto the surface in combination with hydrogen peroxide as taught by Adib in order to effectively clean the carrier.   

Conclusion
51.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714